DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This is the first action on the merits and in response to preliminary amendment filed on 12/02/2021 for application 17540508. Claims 16-30 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 26 is objected to because of the following informalities: 
Claim 26 recites “A motor vehicle drive train for a motor vehicle, comprising: the electric transmission of claim 16; a first electric prime mover drivingly connected to the first transmission input shaft; and a second electric prime mover drivingly connected to the second transmission input shaft” should read -- The motor vehicle drive train for a motor vehicle, comprising: the electric transmission of claim 16; the first electric prime mover drivingly connected to the first transmission input shaft; and the second electric prime mover drivingly connected to the second transmission input shaft-- since these underlining limitation was previously recited in claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein all gear-forming gearwheels of the gearwheel pairs are arranged at the first transmission input shaft or the third transmission input shaft”. Figs.2-7 shows some of the gearwheel pairs are arranged at first transmission 30 and some of the gearwheel pairs are arranged at third transmission input shaft 34; however, it does not have an embodiment that has all the gear-forming gearwheels are arranged at first transmission input shaft or third transmission input shaft as claimed. It is unclear if all gearwheels need to be on a single input shaft or not. For the purpose of examination, examiner interprets at least one of the gearwheel pairs is arranged at first transmission input shaft or third transmission input shaft. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21, 23, 26-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach (US 2014/0100072) in view of Abe (US 7,172,527).
Claim 16: Kaltenbach discloses an electric transmission (Fig.2) for a motor vehicle drive train (1) with a second electric prime mover (41), comprising: 
a first transmission input shaft (6 and 10 forms as main shaft, see ¶[0046]) having a first transmission connection;
a second transmission input shaft (shaft of motor 41) having a second transmission connection configured for drivingly connecting the electric transmission to the second electric prime mover (41); 
a countershaft (20); 
gearwheel pairs of idler gears (11-14) and fixed gears (16-19) for forming gear steps, the gearwheel pairs arranged in multiple gear set planes; 
a plurality of shift elements (A,B,C,D,E,F) for engaging the gear steps;
 a planetary gear set (37) comprising a sun gear (39), a planet gear carrier (43), and a ring gear (38); and
 a third transmission input shaft (shaft that connects to carrier 43) drivingly connected to the planet gear carrier of the planetary gear set, wherein the first transmission input shaft (10) is drivingly connected to the ring gear of the planetary gear set, and the second transmission input shaft (shaft of motor 41) is drivingly connected to the sun gear of the planetary gear set.
	Note: Kaltenbach discloses first prime mover as engine instead of an electric prime mover as claimed. 
	Kaltenbach does not disclose a first electric prime mover.
	Abe teaches transmission wherein engine (Fig.1, 8) may be replaced with an electric motor (col.18, lines 65-67)
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace engine in the transmission of Kaltenbach with electric motor as taught by Abe in order to provide a quieter transmission and reduce carbon footprint.
	Claim 17: Abe and Kaltenbach as a modified device disclose the electric transmission of claim 16, wherein all of the gear steps are shiftable without an interruption of tractive force (¶[0008]).
Claim 18: Abe and Kaltenbach as a modified device disclose the electric transmission of claim 16, wherein the third transmission input shaft (shaft that connects to carrier 43) is a hollow shaft (as shown in Fig.2) and at least partially encompasses the first transmission input shaft (as shown in Fig.2: shaft of carrier is hollow and coaxially with main shaft). 
Claim 19: Abe and Kaltenbach as a modified device disclose the electric transmission of claim 16, wherein: at least one gear-forming gearwheel of a first one (12 or 13 or 14) of the gearwheel pairs is arranged (e.g. rotationally mounted on) at the first transmission input shaft (main shaft) (see ¶[0046]); and at least one gear-forming gearwheel of a second one (11) of the gearwheel pairs is arranged at the third transmission input shaft.
Claim 20: Abe and Kaltenbach as a modified device disclose the electric transmission of claim 16, wherein all gear-forming gearwheels of the gearwheel pairs are arranged at the first transmission input shaft or the third transmission input shaft (as best understood by examiner, as shown in Fig.2 Kaltenbach discloses a gearwheel pair kv2 are arranged at third transmission input shaft). 
Claim 21: Abe and Kaltenbach as a modified device disclose the electric transmission of claim 16, wherein one (C,D) or both of: the shift elements of the plurality of shift elements are configured as form-locking shift elements (C,D are interlocking shifting element, see ¶[0046]); and at least two of the plurality of shift elements (A-B, E-F are dual shifting elements) are configured as double shift elements and are actuatable by a double-acting actuator (see ¶[0047]). 
Claim 23: Abe and Kaltenbach as a modified device disclose the electric transmission of claim 16, wherein: the first transmission connection and the second transmission connection are arranged at a first axial end of the electric transmission (as shown in Fig.2); and
 the second transmission input shaft (shaft that connects to motor 41 is hollow) is a hollow shaft and at least partially encompasses the first transmission input shaft ( shaft that connects to motor 41 is coaxial with main shaft). 
Claim 26: Abe and Kaltenbach as a modified device disclose a motor vehicle drive train (Fig.2, 1) for a motor vehicle, comprising: the electric transmission of claim 16; a first electric prime mover (motor as taught by Abe) drivingly connected to the first transmission input shaft (6 and 10 forms as main shaft); and a second electric prime mover (41) drivingly connected to the second transmission input shaft (shaft connects to motor 41). 
 Claim 27: Abe and Kaltenbach as a modified device disclose the motor vehicle drive train (1) of claim 26, wherein the first electric prime mover is at least partially actuatable as a supporting force means during gear changes of the second electric prime mover (41) (see ¶[0079]). 
Claim 29: Abe and Kaltenbach as a modified device disclose an energy accumulator (e.g. electric accumulator) for storing energy for supplying one or both of the first electric prime mover and the second electric prime mover (41); (see ¶[0079]).
Claim 30: a method for operating the motor vehicle drive train (Fig.2, 1) of claim 26, comprising: setting the first electric prime mover (as taught by Abe) into rotation in a first direction of rotation; 
setting the second electric prime mover (41) into rotation in a second direction of rotation opposite the first direction of rotation (due to planetary gearset; second electric motor would rotate opposite of the engine), rotational speeds of the first and second electric prime movers corresponding to a transmission ratio (i0) of the planetary gear set (37) such that the planet gear carrier is at rest (e.g. carrier is at rest when c is shifted to connect to idler gear 11 to the third transmission input shaft); and
 changing the rotational speed of one of the first and second electric prime movers such that a start from standstill is implementable by the first and second electric prime movers (¶[0078]-[0079]).

Claim(s) 16-21, 24-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preuss (US2019/0077246) in view of Abe (US 7,172,527).
Claim 16: Preuss discloses an electric transmission (Fig.1) for a motor vehicle drive train (1) with a second electric prime mover (2), comprising: 
a first transmission input shaft (5) having a first transmission connection;
a second transmission input shaft (shaft of motor 2) having a second transmission connection configured for drivingly connecting the electric transmission to the second electric prime mover (2); 
a countershaft (VW); 
gearwheel pairs of idler gears (6-11) and fixed gears (12-16) for forming gear steps, the gearwheel pairs (R1-R5) arranged in multiple gear set planes; 
a plurality of shift elements (S1-S4) for engaging the gear steps;
 a planetary gear set (PG2) comprising a sun gear (SR2), a planet gear carrier (ST2), and a ring gear (HR2); and
 a third transmission input shaft (4) drivingly connected to the planet gear carrier of the planetary gear set, wherein the first transmission input shaft (5) is drivingly connected (via S6) to the ring gear of the planetary gear set, and the second transmission input shaft (shaft of motor 2) is drivingly connected to the sun gear of the planetary gear set.
Note: Preuss discloses first prime mover as engine (20) instead of an electric prime mover as claimed. 
Preuss does not disclose a first electric prime mover.
Abe teaches transmission wherein engine (Fig.1, 8) may be replaced with an electric motor (col.18, lines 65-67)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace engine in the transmission of Preuss with electric motor as taught by Abe in order to provide a quieter transmission and reduce carbon footprint.
Claim 17: Abe and Preuss as a modified device disclose the electric transmission of claim 16, wherein all of the gear steps are shiftable without an interruption of tractive force (¶[0056]-[0057]).
Claim 18: Abe and Preuss as a modified device disclose the electric transmission of claim 16, wherein the third transmission input shaft (4) is a hollow shaft (as shown in Fig.2 and ¶[0021]) and at least partially encompasses the first transmission input shaft (5) (as shown in Fig.2).
Claim 19: Abe and Preuss as a modified device disclose the electric transmission of claim 16, wherein: at least one gear-forming gearwheel of a first one (8 or 9) of the gearwheel pairs is arranged at the first transmission input shaft (5) (see ¶ [0023]); and at least one gear-forming gearwheel of a second one (6, 7) of the gearwheel pairs is arranged at the third transmission input shaft (4) (see ¶ [0022]).
Claim 20: Abe and Preuss as a modified device disclose the electric transmission of claim 16, wherein all gear-forming gearwheels of the gearwheel pairs are arranged at the first transmission input shaft or the third transmission input shaft (as best understood by examiner, as shown in Fig.1 of Preuss discloses R2 is formed by idler gear 6 of the input shaft 4 and R2 is formed by idler gear 7 of input shaft 4. R3 is formed by a third idler 8 on input shaft 5 and R4 is formed by idler 9 on input shaft 5).
Claim 21: Abe and Preuss as a modified device disclose the electric transmission of claim 16, wherein one (s1-s3) or both of: the shift elements of the plurality of shift elements are configured as form-locking shift elements (s1-s3 are locking shift element as shown in Fig.1); and at least two of the plurality of shift elements (s1-s3 are dual shifting elements) are configured as double shift elements and are actuatable by a double-acting actuator (see ¶ [0022]). 
Claim 24: Abe and Preuss as a modified device disclose the electric transmission of claim 16, wherein: the plurality of shift elements consists of three shift elements (S1-S3); the gearwheel pairs consists of two gearwheel pairs; a first gearwheel pair (R3) of the two gearwheel pairs is drivingly connectable to the first transmission input shaft (5) by a first shift element (D) and drivingly connectable to the third transmission input shaft (4) by a second shift element (either B, or C when A/B engaged); and a second gearwheel pair (R1) is drivingly connectable to the third transmission input shaft (4) by a third shift element (A).
Claim 25: Abe and Preuss as a modified device disclose the electric transmission of claim 16, wherein: the plurality of shift elements consists of five shift elements (S1-S3); the gearwheel pairs consists of four gearwheel pairs (R1-R4); 
a first gearwheel pair (R4) of the four gearwheel pairs is drivingly connectable to the first transmission input shaft (5) by a first shift element (E); 
a second gearwheel pair (R3) of the four gearwheel pairs is drivingly connectable to the first transmission input shaft (5) by a second shift element (D) and drivingly connectable to the third transmission input shaft (4) by a third shift element (C, when A or B is engaged at least); 
a third gearwheel pair (R1) of the four gearwheel pairs is drivingly connectable to the third transmission input shaft (4) by a fourth shift element (A); and
 a fourth gearwheel pair (R2) of the four gearwheel pairs is drivingly connectable to the third transmission input shaft (4) by a fifth shift element (B).
Claim 26: Abe and Preuss as a modified device disclose a motor vehicle drive train (Fig.1, 1) for a motor vehicle, comprising: the electric transmission of claim 16; a first electric prime mover (motor as taught by Abe) drivingly connected to the first transmission input shaft (5); and a second electric prime mover (2) drivingly connected to the second transmission input shaft (shaft that connects to motor 2).
 Claim 27: Abe and Preuss a modified device disclose the motor vehicle drive train (1) of claim 26, wherein the first electric prime mover is at least partially actuatable as a supporting force means during gear changes of the second electric prime mover (2) (see ¶[0034]). 
Claim 30: a method for operating the motor vehicle drive train (Fig.1, 1) of claim 26, comprising: setting the first electric prime mover (as taught by Abe) into rotation in a first direction of rotation; 
setting the second electric prime mover (2) into rotation in a second direction of rotation opposite the first direction of rotation (¶ [0038]), rotational speeds of the first and second electric prime movers corresponding to a transmission ratio (i0) of the planetary gear set (PG2) such that the planet gear carrier is at rest (¶[0038]); and
 changing the rotational speed of one of the first and second electric prime movers such that a start from standstill is implementable by the first and second electric prime movers (¶[0038]).
	Claim(s) 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbach (US 2014/0100072) and Abe (US 7,172,527) in view of Nii (US 6,131,680). Alternatively, claims 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preuss (US2019/0077246) and Abe (US 7,172,527) in view of Nii (US 6,131,680).
Claims 22 and 28: Abe and Kaltenbach/Preuss as a modified device disclose the electric transmission of claim 16, wherein: the first transmission connection is arranged at a first axial end of the electric transmission (Abe: as shown in Fig.2. the connection between engine and shaft 10 is arranged at first end of transmission device 1).
Abe and Kaltenbach/Preuss do not disclose the second transmission connection is arranged at a second axial end of the electric transmission, which is opposite the first axial end; and wherein one or both of the first electric prime mover and the second electric prime mover is configured as a coaxial electric machine.
Nii teaches a similar transmission (Fig.1) having first electric motor (MG1), a second electric motor (MG2) is arranged at a second axial end of electric transmission which is opposite the first axial end (as shown in Fig.1); wherein one or both of the first electric prime mover and the second electric prime mover is configured as a coaxial electric machine (either MG1 or MG2 is coaxial electric machine).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to rearrange an electric motor of Abe and Kaltenbach at a second axial end of transmission which is opposite the first axial as taught by Nii it has been held that rearranging parts of an invention involves only routine skill in the art and it appears that the invention would perform equally well. 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have one or both of the first electric prime mover and the second electric prime mover in the transmission Abe and Kaltenbach/Preuss as a coaxial electric machine as taught by Nii in order to reduce radial space; therefore, it would provide compact transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holmes (US 20080103002) discloses transmission system with two motors and planetary gear set and gearshifts see Fig.1
Gluckler (US 20120240723) discloses transmission system with a motor and planetary gearset and gearshifts see at least Fig.1.
Kaltenbach (US 9327713) discloses transmission with a motor and planetary gearset and gearset as shown in Fig.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659


/DAVID R MORRIS/Primary Examiner, Art Unit 3659